Title: To James Madison from James Anderson, 13 May 1807
From: Anderson, James
To: Madison, James



Sir
Havana, 13 May 1807.

I have had the honor to address You under date of the 27th: March last.  Since that time, nothing of importance in a publick line has taken place in this city or in the Colony, to my knowledge.
In my letter above mentioned; I observed to You, Sir, that a dispute of a serious nature had taken place between two American Seamen, George Finch & James Roberts; both belonging to the Brig Aspasia, of New York, James Rogers Master.  Since then, Roberts has died of his Wounds (He was a black man) and Finch remains in prison.
Within these few days past, an American Citizen, by the name of Taylor, was most cruelly Assassinated.  This Man was a House Carpenter by profession, and had resided in this City and its neighbourhood, for more than five Years, working in town and in the Country, as occasion required, & from what I have been able to learn, bore a fair and good character.  This unfortunate Man was on a visit to a friend or acquaintance of his who lives not far from this City, and returning to it, in the night, was met by a gang of murderers, and Killed; for his body was found the next day tied to a tree, stark naked; and covered with wounds and blood.  It is said that this poor creature had only four dollars about him, when he was assassinated.  As Mr. Taylor was a hale, well made Man, of about thirty Years of Age, some persons imagine that jealousy might have been the cause of his death.  I have understood, that the Government of this Island take but little trouble to find out the Murderers of Strangers nor do I believe that much attention is paid to those of the Inhabitants of the Colony.
I lament sincerely, that I have it not in my power at this moment to give You, Sir, more important and pleasing information.  At the end of the next month, The accounts of my Office will be made out and forwarded to Your Excellency, and those for the Honorable Secretary of the Treasury, will be also sent to Him.  When I meet with a confidential friend returning to the U. States, will communicate to You, Sir, any information that I may possess, if worthy of Your notice.
Since writing the foregoing, Captain Hazard of the Brig Troy of New-York, came to the Office and he has this instant left me.  He arrived here Yesterday, from Rio Grande, Portuguese Paraguay; loaded with Junk Beef, after a passage of Eighty days, and brings the important News of the capture of Monte Video, by British troops, under the command of General Acmuty and Admiral Sterling.  The tower was taken by Assault on the 2d: of February last, and the Carnage very great; which Capt: Hazard supposes to have taken place, in consequence of the treatment that General Berrisford and his troops received from the Spaniards.  This Gentleman thinks that Buenos Ayres will soon share the same fate as Monte Video, the British force being sufficiently great in his opinion, to effect the conquest of it.  Captain Hazard has communicated to His Excellency the Governor, and to the other principal Officers of this city the above information, and justifies my writing to You, Sir, upon the subject; as the facts appear too well established to admit of a single doubt.
It is with real satisfaction that I notice, Sir, that the Inhabitants of this City, and in all the Villages near it, enjoy good health at present.  I have not heard of any the smallest epidemical disease prevaling, and no One of the Captains of Our Vessels, have ever mentioned to me, that their crews were unwell.  Partial sickness amongst all classes of the people, is as common here as elsewhere.  With the greatest respect I have the honor to be, Sir, Your most obedient Servant

James Anderson

